ITEMID: 001-88399
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF DENISOVA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1938 and lives in Novovoronezh, a town in the Voronezh Region.
5. As a victim of Chernobyl, the applicant is entitled to benefits. Considering herself underpaid, she brought six sets of proceedings against the local welfare authority.
6. On 18 October 2000 the Novovoronezh Town Court awarded the applicant arrears and legal costs in the amount of 3,014.09 Russian roubles (RUB). This judgment became binding on 28 October 2000 and was partly enforced on 24 September 2003.
7. On 16 June 2003 the Town Court awarded the applicant more arrears in the amount of RUB 19,315.50. This judgment became binding on 19 August 2003 and was enforced on 17 December 2004.
8. On 16 February 2004 the Town Court awarded the applicant arrears in the amount of RUB 16,765.50, and on 1 April 2004 the appeal court in addition fixed a new amount of periodic payments. This judgment became binding on 1 April 2004 and was enforced on 3 August 2005.
9. On 15 March 2004 the Town Court awarded the applicant arrears in the amount of RUB 4,973.57. This judgment became binding on 25 March 2004 and was enforced on an unspecified date.
10. On 26 August 2004 the Town Court awarded the applicant arrears in the amount of RUB 21,118.50. This judgment became binding on 6 September 2004 and was enforced on 24 August 2005.
11. On 26 August 2004 the Town Court also awarded the applicant further arrears in the amount of RUB 1,772.30 and fixed a new amount of periodic payments. This judgment became binding on 6 September 2004 and was enforced on an unspecified date.
12. On the applicant’s request, on 31 May and 16 November 2005 the Town Court compensated the applicant’s inflationary loss caused by the delayed enforcement of the judgments in the total amount of RUB 9,369.86.
13. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months. Under section 242.2.6 of the Budget Code of 31 July 1998, the Ministry of Finance must enforce a judgment within three months.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
